DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.  Applicant argues that the Lewis reference does not teach the features of amended claims 1 and 17, in particular “restricting a current usage of the subscriber account by a client device other than the requesting client device.”  The applicant reasons that Lewis would not “simultaneously not initiate transmission of the media content to the device currently requesting it and restrict usage by a device that is currently using it.”  However, the examiner submits that the claims do not require simultaneous performance of the “without initiating” and “restricting a current usage” steps.  It is within the broadest reasonable interpretation of the claims that the information is transmitted to the requesting client device without initiating transmission of the content, and subsequent to this, the step of “restricting a current usage” by another client device is performed.  Lewis discloses such a method, as described in the rejections below.
Applicant’s amendments overcome all §112(b) rejections described in the previous Office action.
The amendment of claim 1 does not overcome the issue relating to conditional limitations that was described previously.  Performing a step “when” a condition occurs may likewise be considered to define a contingent relationship between the step and the condition.  In order to overcome this interpretation, the following amendment is suggested:

1. (Examiner’s suggested amendment) In a system providing media content via an over-the-top content distribution system, a method of providing a subscriber account undersubscription message, comprising:
receiving a request to receive and play the media content from a requesting client device,
the requesting client device being one of a plurality of client devices enabled to receive media content according to a subscriber account;
determining that the subscriber account is undersubscribed;
responsive to determining that the subscriber account is undersubscribed, transmitting information to the requesting client device, the information including data indicating the subscriber account is undersubscribed without initiating the transmission of the media content and restricting a current usage of the subscriber account by a client device other than the requesting client device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 has been amended to recite that the web server is programmed to “restrict[] a current usage of the subscriber account by a client device other than the requesting client device.”  The applicant did not describe where in the written description for this feature is found.  However, it does not appear that the specification describes that the web server itself restricts usage by another client device “without initiating the transmission” to the requesting device.  While it is described (see [0066] of this application’s publication) that the server may directly “log off” anther client device, this embodiment appears to include initiating transmission to the requesting device.  And while [0070] describes disabling trick play abilities of other clients, this is not performed by the web server as required in amended claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lewis, US 20190149863.

As to claim 1 Lewis discloses: in a system providing media content via an over-the-top content distribution system, a method of providing a subscriber account undersubscription message, comprising: 
receiving a request to receive and play the media content from a requesting client device ([0039] – a user launches a stream, thereby requesting content), the requesting client device being one of a plurality of client devices enabled to receive media content according to a subscriber account ([0012]); 
determining when the subscriber account is undersubscribed ([0039] – it is determined if the number of streams exceeds the allowed number, i.e. if the account is undersubscribed); 
when the subscriber account is undersubscribed, transmitting information to the requesting client device, the information including data indicating the subscriber account is undersubscribed without initiating the transmission of the media content ([0016], [0039]-[0043] – when number of devices exceeds a threshold (i.e. the account is undersubscribed), a message is sent to the client indicating other devices that are currently occupying streams) and restricting a current usage of the subscriber account by a client device other than the requesting client device ([0043] – subsequent to receiving the message indicating oversubscription, the requesting device is able to restrict usage of other devices on the account).  

As to claim 2 Lewis discloses that the information includes: data identifying current other subscriber account activity causing the undersubscription of the subscriber account without initiating the transmission of the media content ([0042]-[0043]).  

As to claim 3 Lewis discloses that the information includes supplemental information comprising the media content streamed by the other subscriber account activity ([0042] – the media content streamed by another device is identified).

As to claim 6 Lewis discloses that the subscriber account is limited to maximum number N client devices concurrently active in a streaming session and determining that the subscriber account is undersubscribed comprises: determining a number M of client devices currently active in a streaming session; and determining that the number of client devices currently active in a streaming session M equals or exceeds N ([0016], [0039]-[0043]).  

As to claim 15 Lewis discloses that the client device executes a native application provided by a source of the media content; the request to receive and play the media content is received via the native application; and the information is transmitted to the client device via the native application ([0026], [0058]-[0059] – the functions of the disclosed invention are performed by a native application).  

As to claim 17 see rejection of claim 1.  Lewis further discloses a system providing media content via an over-the-top content distribution system, an apparatus for providing a subscriber account undersubscription message, comprising: a web server, the web server having: a processor; a memory, communicatively coupled to the processor, the memory storing processor instructions including processor instructions for performing the method of claim 1 (Fig. 1 and Fig. 5).

As to claims 18-19 see rejection of claims 2-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Malhotra, US 20100064307.

As to claims 4 and 20 Lewis fails to disclose that the supplemental information is provided only upon approval by the client associated with the current other subscriber account activity.  
However, in an analogous art, Malhotra discloses providing supplemental information about the current viewing status of another user, where the supplemental information is provided only upon approval the client associated with the current other subscriber account activity ([0047], [0051], [0061] – viewing status is provided when sharing restrictions allow).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lewis with the teachings of Malhotra, the rationale being to provide enhanced privacy protections.

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Kostal, US 20040168061.

As to claim 7 Lewis discloses that the request to receive and play the media content is received via browser executed by the requesting client and via a communication channel ([0020], [0026]).
Lewis fails to disclose that the communication channel is established by an browser application program interface (API) between the requesting client device and a digital rights management system; and the information is received by the client device via the API.  
However, in an analogous art, Kostal discloses a communication channel is established by an browser application program interface (API) between the requesting client device and a digital rights management system; and the information is received by the client device via the API (Fig. 3; [0072]-[0076]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lewis with the teachings of Kostal, the rationale being to simplify implementation by developers.

As to claim 13 Kostal discloses that the content distribution system comprises a content server and a license server, and wherein: the request to receive and play the media content includes a request for a license to play the media content (Fig. 6A-6B and Fig. 11); and the information is transmitted in a response to the request for the license ([0105] –users request and receive the license and content).  

As to claim 14 the system of Lewis and Kostal discloses that the client device implements a browser; the request to receive and play the media content is received via the browser; and the information is transmitted to the client device via the browser (Lewis [0020], [0026], [0058]-[0059]).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Kostal in view of Dorwin, US 8984285.

As to claim 8 the system of Lewis and Kostal fails to disclose that the API is compliant with an encrypted media extension (EME) protocol.  
However, in an analogous art, Dorwin discloses an API compliant with an encrypted media extension (EME) protocol (col. 2 line 65 – col. 3 line 26).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lewis with the teachings of Dorwin, the rationale being to improve security by enabling encryption.

As to claim 9 Dorwin discloses that the EME protocol is extended to include an information message/call for transmitting the information (col. 2 line 65 – col. 3 line 15 – the EME is extended to include additional information).  

As to claim 10 Dorwin discloses that the EME protocol comprises an existing method extended to transmit the information (col. 2 line 65 – col. 3 line 15).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis/Kostal/Dorwin as described above, and further in view of Encrypted Media Extensions, W3C Recommendation 18 September 2017 (referred to herein as EME).

As to claims 11 and 12 Lewis fails to disclose, but EME discloses, that the extended method is an extended sessionUpdate call appending custom data comprising the information to a response, wherein the extended sessionUpdate call is polymorphed to add a separate type for the custom data (pg. 34-35 – the update() function provides messages to the client.)
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lewis with the teachings of EME, the rationale being to utilize a widely used mechanism for transmitting information, thereby simplifying implementation.  When modifying the Lewis/Kostal/Dorwin system to include this functionality, the skilled artisan would have found it obvious to append the information to the response in an update() call, as described by EME.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis.

As to claim 16 Lewis discloses that each of the plurality of client devices executes a routine that monitors subscriber account activity by the respective client device and reports the subscriber account activity by the respective client device; and determining if the subscriber account is undersubscribed is performed using the reported subscriber account activity by each of the respective client devices ([0039]-[0043]).  Lewis fails to disclose execution of a plug-in to perform these activities.  However, official notice is taken that this was well known before the effective filing date of the claimed invention.  Therefore it would have been obvious to modify Lewis to include this, the rationale being to provide a simple way for the Lewis functionality to be distributed to browsers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423